DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/21 has been entered.
Claims 1-3, 6-22 is pending, claims 13-16 are withdrawn and claims 4 and 5 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 12, 17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mehlmann et al (US Publication 20120328808) in view of Mohanty et al (US Publication 20050136259).
a.	As to claims 1, 2, 6 and 17-20, Mehlmann discloses a multilayer structure wherein one or more layers contains an acrylic polymer and one or more layers contains a bio polymer, wherein the two polymers can be in the same layer of the structure.  The multi-layer structure comprises a layer (wear layer) formed from a polymer blend of preferably 20-80% by weight of methacrylate and 20-80% by weight of a bio polymer such as PLA (paragraph 45).  The methacrylate component preferably comprises methyl methacrylate in an amount of 70 to 100% of the acrylate (paragraph 36) and 0-30% of ethyl acrylate and ethyl methacrylate.

c.	It would have been obvious to one of ordinary skill in the art to have modified Mehlmann and used an Citroflex in an amount of 10-40% by weight of the polymer as well as hindered phenol in the amount of .1 to .5% as the use of the hindered phenol will increase the thermal stabilization of the layer and the Citroflex is a suitable plasticizer that is capable of plasticizing the polylactic acid material as these are disclosed amounts within Mohanty.  See MPEP 2144.06 suitable alternative.  
	The combination of PMMA and PLA would form a transparent layer as PMMA is inherently transparent and it can be shown from Monhanty that PLA is also transparent as it can be used to form a wear layer that is provided on top of a decorative layer.

d.	As to claim 7, Mehlmann does not disclose the use of polyvinyl chloride, therefore the layers will be considered free of PVC.

e.	As to claim 12, Mohanty discloses a polymeric material product used in flooring materials for wear layers, wherein the material can comprise polylactic acid.  The sheets can also be used to from a substrate, a wear layer with decorative features.  The design features can be mechanically embossed patterns within the flooring to provide an image.
f.	It would have been obvious to one of ordinary skill in the art to have used the conventional floor covering of Mohanty with the wear layer of Mehlmann and provided the 

g.	As to claim 22, Mehlmann discloses a multilayer structure wherein one or more layers contains an acrylic polymer and one or more layers contains a bio polymer, wherein the two polymers can be in the same layer of the structure.  The multi-layer structure comprises a layer (wear layer) formed from a polymer blend of preferably 20-80% by weight of methacrylate and 20-80% by weight of a bio polymer such as PLA (paragraph 45).  The methacrylate component preferably comprises methyl methacrylate in an amount of 70 to 100% of the acrylate (paragraph 36) and 0-30% of ethyl acrylate and ethyl methacrylate.  The multi-layer structure can be used as building materials and decking.
h.	Mohanty discloses a polymeric material product used in flooring materials for wear layers, wherein the material can comprise polylactic acid.  The floor layer comprises a backing layer, a substrate layer a decorative layer and a wear/top coat layer.  
i.	It would have been obvious to one of ordinary skill in the art to have modified Mohanty used the wear layer as suggested by Mehlmann as it’s a suitable alternative since Mehlmann is used within building materials and would therefore would be a suitable wear layer that can be used within the flooring of Mohanty.  See MPEP 2144.06.
	The combination of PMMA and PLA would form a transparent layer as PMMA is inherently transparent and it can be shown from Monhanty that PLA is also transparent as it can be used to form a wear layer that is provided on top of a decorative layer.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mehlmann et al (US Publication 20120328808) and Mohanty et al (US Publication 20050136259) in view of Smith (US Publication 20110147120).
a.	Mehlmann and Mohanty render obvious claim 1 for the reasons noted above, however is silent to a polyurethane layer.
b.	Smith discloses a floor covering wherein the flooring covering comprises a polyurethane layer over the wear layer comprising silica particles that are 20 microns.  The layer may contain the same particles from the other wear layers which have a size of .59-.71 microns.  It should be noted that the claim does not require two different particles and that one silica particle can read on the micro scale particle and another silica particle can read on the nano-scale particle, 
c.	It would have been obvious to one of ordinary skill in the art to have modified Mehlmann and Mohanty and used a polyurethane layer as suggested by Smith as it would increase the overall protection of the structure.

Allowable Subject Matter
Claims 3, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.

Response to Arguments
Applicant's arguments filed 2/4/21 have been fully considered but they are not persuasive.
a.	Applicant’s argue that the wear layer isn’t transparent and that Citroflex is only used as a plasticizer for PLA.  The examiner respectfully disagrees and argues that the combination of 

Conclusion




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734.  The examiner can normally be reached on Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785